Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FORM 10-K/A AMENDMENT NO. 1 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2007, OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 to Commission file number: 1-14120 BLONDER TONGUE LABORATORIES, INC. (Exact name of registrant as specified in its charter) Delaware 52-1611421 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Jake Brown Road, Old Bridge, New Jersey (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (732) 679-4000 Securities registered pursuant to Section 12(b) of the Act: Title of each class Common Stock, Par Value $.001 Name of Exchange on which registered American Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes No X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of accelerated filer, large accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X The aggregate market value of voting stock held by non-affiliates of the registrant as of June 30, 2007: $6,302,376 Number of shares of common stock, par value $.001, outstanding as of March 20, 2008: 6,222,252. EXPLANATORY NOTE Blonder Tongue Laboratories, Inc. is filing this Amendment No. 1 on Form 10-K/A for the sole purpose of amending Exhibit 3.2 to its Annual Report on Form 10-K which was filed with the Securities and Exchange Commission on March 31, 2008 (the 2007 Form 10-K). Exhibit 3.2 as originally filed was an incorrect version of Restated By-Laws of Blonder Tongue Laboratories, Inc. The revised Exhibit 3.2 included in this Amendment No. 1 is the correct version of the Restated By-Laws of Blonder Tongue Laboratories, Inc. As required by the applicable rules, currently-dated Section 302 certifications from our Chief Executive Officer and Chief Financial Officer are included as exhibits to this Amendment No. 1. Except as described above, no other revisions or amendments have been made to Part IV, Item 15, or to any other portion of the 2007 Form 10-K. This Amendment No. 1 does not reflect events occurring after March 31, 2008, the date of the original filing of the 2007 Form 10-K, or modify or update any disclosures that may have been affected by subsequent events. PART IV ITEM 15. EXHIBITS (a)(3) Exhibits. The exhibits are listed in the Index to Exhibits appearing below and are filed herewith. (b) Index to Exhibits: Exhibit # Description Location 3.2 Restated Bylaws of Blonder Tongue Laboratories, Inc., as amended. Filed herewith. 31.3 Certification of James A. Luksch pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Filed herewith. 31.4 Certification of Eric Skolnik pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Filed herewith. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BLONDER TONGUE LABORATORIES, INC. Date: May 8, 2008 By: /s/ James A. Luksch James A. Luksch Chief Executive Officer By: /s/ Eric Skolnik Eric Skolnik Senior Vice President and Chief Financial Officer
